Citation Nr: 1501898	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  97-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for sinusitis with headaches, to include on an extraschedular basis.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis with headaches and septal deviation. 

3.  Entitlement to service connection for depression, to include as secondary to service-connected sinusitis with headaches and septal deviation.

4.  Whether there was clear and unmistakable error (CUE) in an April 18, 1997 rating decision which granted service connection for septal deviation and perforation with secondary sinusitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Attorney, Dennis L. Peterson


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned at a September 2014 Video Conference hearing.  The hearing transcript is of record.

The Board notes that this case has a lengthy procedural history.  In an August 2002 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 30 percent for sinusitis but awarded a separate initial rating of 10 percent for septal deviation.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and, the Veteran, through his representative, and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Remand in April 2003.  In a May 2003 Order, the Court granted the motion, vacated the portion of the August 2002 Board decision that denied the Veteran's increased rating claim for sinusitis, and remanded the case to the Board for further appellate review.  In November 2003, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for sinusitis in order to satisfy VA's duty to notify as contemplated by the VCAA.  In an April 2006 decision, the Board again denied the Veteran's claim for entitlement to an initial rating in excess of 30 percent for sinusitis.  The Veteran appealed the decision to the Court and, the parties submitted a Joint Motion for Remand in September 2007.  In a September 2007 Order, the Court granted the motion, vacated the April 2006 Board decision that denied the veteran's increased rating claim for sinusitis, and remanded the case to the Board for further appellate review.

In February 2008, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for sinusitis for additional development.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record.  Therefore, this issue is included on appeal, as noted on the title page.

The issue of entitlement to an initial increased rating for sinusitis with headaches, entitlement to service connection for depression, to include as secondary to service-connected sinusitis with headaches and septal deviation, whether there was clear and unmistakable error (CUE) in an April 18, 1997 rating decision which granted service connection for septal deviation and perforation with secondary sinusitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed headaches were not present in service, or for years thereafter, and are not etiologically related to service or a service-connected disability, other than being part and parcel of the currently service-connected sinusitis with headaches.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active military service, their incurrence or aggravation during such service may not be presumed, and they are not proximately due to or the result of a service-connected disability, other than the currently service-connected sinusitis with headaches.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In February, March and June 2006 letters, issued prior to the adjudication of the claim for headaches, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the March and June 2006 letters. VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board notes that all pertinent evidence has been obtained in this case and the Veteran was afforded a VA examination for his headaches in July 1998.  The Veteran's headaches were also addressed in an August 2008 VA examination.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).




Headaches

The Veteran does not contend and the evidence does not show, that his currently diagnosed headaches developed during his active military service.  Rather, he contends that his headaches are secondary to his service-connected nasal problems, which include his sinusitis and septal deviation.

Service treatment records are negative for any evidence of headaches.

The Veteran was first diagnosed with headaches during a July 1998 VA examination, almost 30 years after the Veteran's discharge from service.  The examiner diagnosed migraine headaches, but referred the Veteran to a neurologist.  During a neurology examination later in July 1998, the Veteran reported having two types of headaches.  One type was described as over the middle of the nose and associated with nose bleeds.  The other type was described as bitemporal and occurring every day.  The Veteran reported seeing shooting stars with the second type of headache, but denied any real photophobia, phonophobia, nausea, or dizziness.  The examiner diagnosed headaches which were difficult to classify.  He concluded that he could not say that the headaches were from sinusitis, as there was no evidence of sinusitis at the examination.  He also noted that there were features of migraines, but the Veteran's history did not really fit with a migraine diagnosis.  

An April 2004 letter from the Veteran's private physician notes the Veteran's history of bitemporal headaches, described as dull pain, which occurs four to five times a week.  He also notes that Veteran's problems with nasal congestion and bleeding and crusting from the nose.  He diagnosed the Veteran, after examination, with septal deviation with perforation and crusting, and concluded that the Veteran's symptoms of headache may be considered as sinusitis and are secondary to crusting, perforation, and bleeding.  The Veteran was afforded a VA examination to evaluate his sinusitis in August 2008.  At that time, the Veteran reported headaches twice a week, occurring in the periorbital area and temporal area of the head.  He also reported light sensitivity with the headaches.  The examiner diagnosed chronic sinusitis.  He did not diagnose a separate headache disability, but he did note that the Veteran usually had a headache with his nose bleeds.
In view of the lengthy period without complaints or treatment for headaches, there is no evidence of a continuity of symptomatology, and this weighs heavily against the claim, on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's headaches were initially diagnosed several years after the Veteran's discharge from service.  Furthermore, there is no medical evidence of record which indicates that the Veteran has headaches related to his active military service, aside from his already service-connected sinusitis with headaches disability. 

The Veteran is competent to report the symptoms of his disabilities, and he has attributed his currently diagnosed headaches to his sinusitis and septal deviation.  The Veteran has already been compensated for his headaches, as a symptom of his service-connected sinusitis.  However, it would require medical expertise to say that the headaches he complains of constitute a separate disability from his already service-connected sinusitis with headaches, or were caused or aggravated by his service-connected septal deviation.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his headaches.  38 C.F.R. 
§ 3.159(a)(1),(2) (2014); Jandreau, supra.   Thus, service connection on a direct basis is not warranted.  

With regard to the issue of secondary service connection, the Board finds that the report of the August 2008 examiner, and the opinion of the private physician show  that his headaches are associated with his service-connected sinusitis.  However, the record reflects that the Veteran is currently service-connected for sinusitis with headaches, and the 30 percent evaluation for this disability already contemplates the Veteran's symptoms of headaches, which the Board notes have only been found to be associated with his sinusitis.  Therefore, the Board finds that, assigning the Veteran a separate rating for his headaches would violate the pyramiding prohibition contained in 38 C.F.R. § 4.14.  Evaluation of the same disability under various diagnoses is to be avoided, and the evaluation of the same manifestations under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  There is absolutely no medical evidence that the Veteran has, in fact, been diagnosed with a separate headache disability.  The medical evidence clearly shows that the Veteran's headaches are a symptom of his already service-connected sinusitis.  

While the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of his claimed headaches.  Diagnosing a headache disability is medically complex in nature, to include whether the Veteran's headaches are a manifestation of his already service-connected sinusitis or a separately compensable disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran's headaches are related to service, to include as a distinctly separate disability secondary to or aggravated by his service-connected sinusitis with headaches and septal deviation.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for headaches, to include as secondary to service-connected sinusitis with headaches and septal deviation, is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

Sinusitis with Headaches

The Board notes that during his September 2014 Video Conference hearing, the Veteran reported that he had received treatment at the VA Medical Center in Phoenix, Arizona for his service-connected sinusitis with headaches, approximately three months prior to the hearing (June or July 2014).  See September 2014 Video Conference hearing transcript.  There are no records of any VA treatment dated beyond September 2013 currently associated with the claims folder, the Virtual VA e-folder, or the Veteran's Benefits Management System (VBMS) e-folder.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

The Board also notes that the most recent VA examination to evaluate the Veteran's sinusitis with headaches was conducted in May 2012.  In an October 2012 statement, the Veteran reported that he was unemployable due to his service-connected sinus condition.  Given the Veteran's claims of increased symptomatology and recent treatment, a new VA examination is warranted to determine the current severity of his sinusitis with headaches.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, during his September 2014 Video Conference hearing, the Veteran also testified that his sinusitis was worse during the winter.  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, as noted above, the Veteran has reported that his sinusitis disability is worse in the winter, but his most recent examinations have been conducted in the summer (August 2008 and May 2012) rather than in the winter.  As such, the Veteran should be scheduled for a VA examination in the winter, if possible, so that his disability may be evaluated during a period of exacerbation.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

CUE in April 18, 1997 Rating Decision

In an August 18, 1997 rating decision, the RO granted entitlement to service connection for septal deviation and perforation with secondary sinusitis, with a 30 percent evaluation.  In a December 2005 rating decision, in accordance with the Board's August 2002 decision, the RO granted a separate evaluation for septal deviation, with a 10 percent evaluation.  A 30 percent evaluation was continued for sinusitis with headaches.  In an April 2014 rating decision, the RO found that there was clear and unmistakable error (CUE) with the August 18, 1997 rating decision that granted service connection for septal deviation and perforation with secondary sinusitis, as a deviated septum is a congenital or developmental defect of the nose, absent any trauma to the nose, and therefore, is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. § 4.9.  However, the RO also noted that the Veteran had been service-connected at 30 percent for the septal deviation with a 30 percent evaluation, since July 11, 1994.  Therefore, service connection (which had been in effect for more than 10 years) could not be severed, and the Veteran's 30 percent evaluation (which had been in effect for more than 20 years) could not be reduced.  See 38 C.F.R. §§ 3.957 and 3.951.  Nevertheless, the RO administratively noted that the granting of service connection for septal deviation with secondary sinusitis in the April 18, 1997 rating decision was the result of CUE, and should not have been granted.

In a September 2014 statement, and correspondence submitted later in September and October 2014, the Veteran disagreed with the April 2014 rating decision that found that there was CUE in the April 18, 1997 rating decision.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  See also Tablazon v. Brown, 8 Vet. App. 359 (1995).  As the RO has not yet issued a statement of the case (SOC) with regard to the issue of CUE in the April 18, 1997 rating decision, remand is required.

Depression

The Veteran does not contend and the evidence does not show, that his currently diagnosed depression was incurred during his active military service.  Rather, he contends that his depression developed primarily as a result of the frequent headaches he experiences because of his service-connected septal deviation and sinusitis.

Service treatment records are negative for any evidence of depression or any other psychiatric disorder.  

The first objective evidence of a psychiatric disability comes from 1998 outpatient treatment records from the VA Medical Center in Phoenix, Arizona, discussed below, showing that the Veteran was diagnosed and treated for a generalized anxiety disorder, 20 years after the Veteran's discharge from service.  Two years later, in 2001, he was seen by a private psychiatrist, who believed that his symptoms were more suggestive of depression.  She diagnosed him with dysthymia, opiate dependence and a personality disorder, and started him on an antidepressant.  For the next few years, the Veteran was very inconsistent in treatment, and was not seen again until July 2007, when he was diagnosed with dysthymia, and re-started on an antidepressant.  

The Veteran was afforded a VA examination in March 2009, in response to his claim for service connection.  He reported at that time that he had been experiencing symptoms of depression for ten years, but he was not receiving treatment for his symptoms at that time.  After reviewing the treatment history noted above, and evaluating the Veteran, the examiner diagnosed him with depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 48.  The examiner opined that the Veteran's depression was less likely as not a result of his service-connected health conditions.  In rendering his opinion, the examiner noted that although the Veteran had been seen by various treatment providers at the VA since 2001, the records did not show that he mentioned his physical health conditions as being a factor in his depression.  The examiner also noted that the Veteran reported that his nose injury occurred in 1969 (almost 40 years ago) and that he'd suffered problems since that time; however, according to the Veteran, his depression had only begun 10 years earlier (essentially almost 30 years after his nose injury).  The examiner indicated that the 30-year gap between the Veteran's injury and the onset of his depression made him suspicious regarding their relationship.  Finally, the examiner also noted that in addition to his headaches, a number of other factors were likely playing into the Veteran's current depression, including his failed relationship with his kids and others, and long-term problems with employment.  See March 2009 VA examination report.

The Veteran was afforded another VA mental health examination in October 2012.  The examiner opined that it is as likely as not that the Veteran's depression is secondary to health conditions (including his service-connected septal deviation), as he complained of nosebleeds and migraines and the negative effect on his life.  He also noted that other psychosocial factors contributed to his depression, but overall, he concluded that the Veteran's depression was 50 percent related to his psychosocial stressors and 50 percent related to his health conditions.  See October 2012 VA examination report.

The October 2012 VA examiner opinion supports the Veteran's claim that his depression is secondary to his service-connected nasal conditions.  However, the RO argues that as the establishment of service connection for the septal deviation and sinusitis with headaches was based on CUE, there is no basis in law to establish service connection on a secondary basis for any other conditions which may be associated with the sinusitis with headaches and/or septal deviation.  See May 2014 supplemental statement of the case.  

The Board finds that the outcome of the issue of whether there was CUE in the April 18, 1997 rating decision that granted service connection for septal deviation and perforation with secondary sinusitis may have an impact on the Veteran's pending claims for service connection for depression, claimed as secondary to the service-connected sinusitis with headaches and septal deviation, and for a TDIU. Accordingly, those issues are inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, as these issues must be considered together, a decision by the Board on the claim for service connection for depression, and entitlement to a TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his sinusitis with headaches.  After securing any necessary releases, obtain those records identified by the Veteran.  

2.  The RO should also obtain any outstanding VA medical records from the VA Medical Center in Phoenix, Arizona, beginning in September 2013.

3.  Issue the Veteran an SOC, to include notification of the need to timely file a Substantive Appeal, regarding the issue of the finding of CUE in the April 18, 1997 rating decision.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.  

4.  Then, schedule the Veteran for an appropriate VA examination, in the winter, to evaluate the current severity of his service-connected sinusitis with headaches.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail. 

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether there is evidence of one or two incapacitating episodes per year of sinusitis requiring four to six weeks of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or three or more incapacitating episodes per year of sinusitis requiring four to six weeks antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. An incapacitating episode of sinusitis for this opinion is one that requires bed rest and treatment by a physician.

The examiner should also provide an opinion as to whether the Veteran's service-connected sinusitis with headaches would prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him.  
If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

If the evidence of record shows that the Veteran's sinusitis with headaches disability is manifested by symptomatology not contemplated by the applicable rating criteria, and there is evidence of marked interference with employment or frequent periods of hospitalization, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to an increased rating on an extraschedular basis, in accordance with 
38 C.F.R. § 4.16(b) (2014).

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  After completion of the above and any other development deemed necessary, readjudicate the appeal, to include the issue of entitlement to a TDIU. Readjudication of the claim for a higher initial rating for sinusitis with headaches should discuss whether the criteria for invoking the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1) , are met.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


